SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For27December 2013 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Director/PDMR shareholdingdated 02 December 2013 Exhibit 99.1 NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS 1. Name of the issuer 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). INTERCONTINENTAL HOTELS GROUP PLC A TRANSACTION NOTIFIED IN ACCORDANCE WITH DTR 3.1.2 R 3. Name of person discharging managerial responsibilities/director 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person ERIC PEARSON - PDMR, EXECUTIVE VICE PRESIDENT AND CHIEF INFORMATION OFFICER SPOUSE - KELLY PEARSON 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares IN RESPECT OF 3 AND 4 ABOVE ORDINARY SHARES OF 14 194/329 PENCE EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them 8. State the nature of the transaction MORGAN STANLEY SMITH BARNEY, LLC BENEFICIAL OWNER ERIC E. PEARSON AND KELLY A. PEARSON SALE 9. Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A N/A Number of shares, debentures or financial instruments relating to shares disposed Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) 40,000 SHARES NEGLIGIBLE Price per share or value of transaction Date and place of transaction £19.47 20 December 2013 UNITED STATES Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Date issuer informed of transaction 191,(OF WHICH THE INTEREST IN ORDINARY SHARES IS 65,293) PERCENTAGE HOLDING IS NEGLIGIBLE 20 December 2013 Name of contact and telephone number for queries: NICOLETTE HENFREY01 Name of authorised official of issuer responsible for making notification NICOLETTE HENFREY SVP, DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL Date of notification23 December 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 27December 2013
